                      IN THE CNITED STATES DISTRICT COlJRT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHARON BROWN, et al.,
    Plaintiffs,

       v.                                              CIVIL ACTION NO. 18-CV-4540

ARC COMMUNITY TRUST
OF PA, et al.,                                                         FILED
     Defendants.
                                                                       OCT 26 2Df8
                                              ORDER               ~~fl<
       AND NOW, this       t¢of October, 2018, upon consideration of the Motions for Leave
to Proceed In Forma Pauperis filed by prose Plaintiffs Sharon Brown, Shamar Brown, and

Anthony Brown (ECF Nos. 1, 2, 3), and their Complaint (ECF No. 4), it is ORDERED that:

        1.     The Browns are GRANTED leave to proceed informa pauperis.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice pursuant to Federal Rule of

Civil Procedure 8(a) and pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to state a claim,

for the reasons set forth in the Court's Memorandum.

       4.      The Browns are given leave to file an amended complaint within thirty (30) days

of the date of this Order in the event they can state a basis for a plausible claim for relief over

which this Court has jurisdiction. Any amended complaint must identify all of the Defendants in

the caption of the amended complaint. Defendants who are not identified in the caption may not

be treated as defendants in this case. Any amended complaint must also state the factual basis

for the Browns' claims against each defendant by explaining what each defendant did or did not

do that caused a violation of their rights. Upon the filing of an amended complaint, the Clerk of

Court shall not make service until so ORDERED.
       5.      The Clerk of Court is DIRECTED to send the Browns a blank form complaint to

be used by a non-prisoner filing a civil action bearing the civil action number for this case. The

Browns may use this form to file an amended complaint.

       6.      If the Browns fails to file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:



                                               PETRESE B. TUCKER, J.
